cca_2014101714474811 id uilc number release date third party communication date of communication month dd yyyy from sent friday date pm to cc bcc subject re underpayment interest on excise recapture ------ sec_6427 permits certain taxpayers to receive a payment generally equal to the tax imposed on the purchase of certain fuels if such fuel is actually used for an exempt_purpose alternatively under sec_6427 taxpayers can choose to claim a refundable income_tax_credit under sec_34 on the taxpayer’s income_tax return sec_34 claims are made on form_4136 as an attachment to an income_tax return in the situation -------- described to us the taxpayer claimed refundable fuel credits under sec_34 of ---------------- and ---------------- for tax years -------and ------ respectively in both years at issue a portion of the credit was used to reduce the taxpayer’s income_tax_liability and the remainder was refunded to the taxpayer we understand that the service intends to recapture some or all of these credits and as a result the taxpayer will have an underpayment of income_tax for tax years -------and ----- ----- sec_6601 provides that interest will accrue on an underpayment_of_tax from the due_date to the date paid generally when taken as a credit against income_tax a taxpayer receives a benefit to the extent of a reduction in the income_tax it would otherwise have to pay when the credit is reduced the taxpayer becomes underpaid on its income taxes thus an underpayment arises when the credit is reduced and interest accrues on the underpayment under sec_6601 in this case service intends to recapture some or all of the fuel credits the taxpayer previously claimed on its income_tax return as indicated above this taxpayer will become underpaid and be liable for interest under sec_6601 on any underpayment created by the recapture of these fuel credits please let us know if you have any questions kind regards ----------
